Citation Nr: 0616542	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-12 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to service connection for a left wrist 
disability.

3.  Entitlement to service connection for an upper back 
disability.

4.  Entitlement to service connection for low back pain.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for blurred vision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from April 1992 through May 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Nashville, Tennessee, which in pertinent part, denied all 
issues now on appeal.

When the veteran underwent a VA compensation physical 
examination in November 2003, the examining physician 
reported in his diagnosis, that the veteran is unable to work 
due to his service-connected injury, necrotizing fasciitis.  
The RO has not yet developed or adjudicated a claim for a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  This issue is 
raised by the evidence and will, therefore, be referred to 
the RO for appropriate action.  See Norris v. West, 12 Vet. 
App. 413 (1999) (if the veteran's disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16 and there is 
evidence of service-connected unemployability, the record 
raises a claim for total disability based on individual 
unemployability).

The issues of service connection for an upper back 
disability, for low back pain, for headaches, and for blurred 
vision are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service medical records show only one complaint of right 
hand pain, which was resolved in service; post-service 
medical records show no diagnosis of a right wrist 
disability.

2.  Service medical records show no findings pertaining to 
the left wrist; post-service medical records show no 
diagnosis of a left wrist disability.


CONCLUSIONS OF LAW

1.  Service connection for a right wrist disability is not 
warranted.   38 U.S.C.A.
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2005).

2.  Service connection for a left wrist disability is not 
warranted.   38 U.S.C.A.
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this case, the veteran 
appealed a May 2002 rating decision.  Only after that rating 
action was promulgated, did the RO, in August 2003, provide 
notice to the claimant regarding what information and 
evidence will be obtained by VA, what information and 
evidence the claimant is expected to provide, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.   See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Although the RO could have and 
should have provided the veteran with VCAA notice prior to 
the initial unfavorable decision, the Board finds the error 
to be non-prejudicial in this case.  In this regard, VA 
obtained all records identified by the appellant and he has 
had a full opportunity to present evidence and argument.  In 
any event, this claim was readjudicated in October 2003, 
which was after the veteran received appropriate notice, so 
any defect in the timing of the notification was not, 
ultimately, prejudicial.  The VCAA notice sent in August 2003 
complied with all four requirements in 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), in that it: (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
the claimant is expected to provide; and (4) requested that 
he provide any evidence or information pertaining to his 
claim.  

Although the letter does not use the precise language, the 
letter advised the veteran to tell VA about any additional 
information or evidence that he wanted VA to try and get, and 
the letter directed him to send VA the evidence as soon as 
possible.  This language is sufficiently broad to meet the 
requirements of the fourth element.  In a recent opinion, VA 
General Counsel held that section 5103(a) does not require VA 
to seek evidence from a claimant other than that identified 
by VA as necessary to substantiate the claim.  See VAOPGCPREC 
1-2004.  The failure to use the exact language of 38 C.F.R. § 
3.159(b)(1) with respect to this "fourth element" was 
harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds No. 05-7157 (Fed. Cir. Apr. 5, 2006).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for a VA examination to address the 
nature and etiology of the veteran's claimed right wrist and 
left wrist disabilities; however, the veteran failed to 
attend without presenting evidence of good cause.  38 C.F.R. 
§ 3.655 (2005); see also Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) ( "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.")  There is sufficient medical evidence of record 
to make a decision on the claim on appeal.

Law and Regulations

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  In order to show a chronic 
disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2005).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2005).  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes:  his service medical records, 
treatment records from a service hospital, reports of VA 
compensation and pension examinations (C& P examination), a 
private medical report, and the veteran's contentions as 
presented in written statements and argument.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claims.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The veteran contends that he has joint pains in both hands 
and wrists that are related to service.  A review of the 
record fails to disclose any injury or chronic disability of 
the left or right wrist/hand that has its origins in service.  
The United States Court of Appeals for Veterans Claims (the 
Court) has held that in order to prevail on the issue of 
service connection, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).  In the veteran's case, the claims for service 
connection for a right wrist disability and a left wrist 
disability fail because there is no current diagnosis of 
disability.  Amongst the limited post-service medical records 
and examination reports, there are no abnormal findings or 
diagnoses of a chronic disease or injury of the left or right 
wrist.  The physical therapy evaluation of February 2003 
references no upper extremity complaints other than that in 
the right shoulder.   Physical examination of the veteran 
showed normal upper extremity strength bilaterally in wrist 
flexion and extension.  It also showed good grip strength 
bilaterally.  Treatment records from service facilities are 
silent regarding the veteran's hands.

With regard to evidence of in-service incurrence or 
aggravation of a disease or injury, it is noteworthy that 
service medical records do not reflect any abnormal findings, 
including subjective complaints, which pertain to the left 
hand/wrist.  With regard to the right hand, the veteran 
complained in July 2000, of right hand pain of one year's 
duration; on examination his right third metacarpophalangeal 
joint was tender.  The assessment was right hand pain.  The 
November 2001 report of the Medical Evaluation Board's 
physical examination is negative for any mention of pain in 
the joints of the hands or wrists, despite the veteran's 
enumeration of several other joints as sources of pain.  
Thus, the evidence demonstrates that the veteran had no left 
hand/wrist pain in service and his one complaint of right 
hand pain resolved in service.  It is also worthwhile to note 
that the Court has stated, "pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  (The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.)  The record 
reveals no medical opinions linking the veteran's subjective 
complaints of hand and wrist pain to any disability of 
service origin.

In summary, the evidence fails to establish disabilities of 
the right wrist and the left wrist.  As there is no medical 
evidence of current existence of a right wrist disability and 
a left wrist disability, service connection for these 
disabilities is not warranted. Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (absent proof of present disability 
there can be no valid claim).


ORDER

Service connection for a right wrist disability is denied.

Service connection for a left wrist disability is denied.


REMAND

The Board finds a remand necessary because there is positive 
evidence of service incurrence and medical nexus pertaining 
to upper back pain, lower back pain, blurred vision, and 
headaches; but the evidence is sparse, conflicting, and 
therefore, inconclusive.  

Service medical records show repeated complaints pertaining 
to upper back pain, lower back pain, blurred vision, and 
headaches.  These complaints were reflected in the report of 
the Medical Evaluation Board's physical examination and were 
continued in post-service medical records, as shown in 
service hospital records and, in part, a private report.  A 
note, dated in December 2000, documents the veteran's 
subjective complaints of upper back and lower back pain.  The 
accompanying assessment states that the veteran's chronic 
pain is partially related to the right lower extremity 
problems.  This appears to be a reference to the service-
connected necrotizing fasciitis of the right thigh, but it is 
unclear.  With regard to the veteran's subjective complaints 
of headaches, a note from July 2000 indicates that the 
veteran's headaches may be secondary to narcotic withdrawal.  
The VA examiner in November 2003 also asserts that the use of 
intense narcotics for intense pain and deep muscular pain of 
the right thigh and leg has precipitated headaches and 
blurred vision as side effects.  With regard to the issue of 
current disability, a March 2002 Clinical Health/Psychology 
note from Wright Patterson reflects an Axis II diagnosis of 
C6-7 radiculopathy, C6 fusion, and L5-S1 discectomy.  A July 
2002 note from another service hospital contradicts this 
diagnosis, as it shows an assessment of chronic low back 
pain, but (the veteran) has never had his lumbar spine x-
rayed.  X-rays, which were taken at that time, were 
essentially normal.  The March 2002 entry, if accurate, 
certainly implies that there are additional records that are 
relevant, but have not been associated with the veteran's 
claims file.

Additional evidence, including a current physical 
examination, is needed to provide a complete picture of the 
veteran's medical history, to clarify the status of the 
veteran's disabilities claimed as upper back pain, lower back 
pain, blurred vision, and headaches, and to ensure that all 
treatment records have been identified and associated with 
the record.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  The RO's 
attention is directed to Dingess, 19 Vet. 
App. 473 (2006) (requiring VCAA notice to 
include the five elements of a service 
connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a 
connection between the veteran's service 
and the disability; (4) degree of 
disability; and (5) effective date of the 
disability.)  The RO should provide the 
appellant written notification specific 
to his claims for service connection for 
an upper back disability, low back pain, 
headaches, and blurred vision.  The 
appellant should further be requested to 
submit all evidence in his possession 
that pertains to his claims.

The veteran should be specifically asked 
to identify the names, addresses and dates 
of treatment of all medical care providers 
(VA and non-VA) who have treated him for 
the disabilities at issue.  Copies of 
treatment records, not already of record, 
should be obtained.

2.  Schedule the veteran for an orthopedic 
examination to determine the nature and 
etiology of any upper back and low back 
disorder found to be present.  The claims 
file should be provided to and pertinent 
documents therein reviewed by the examiner 
in conjunction with the examination.  
Following a review of all of the relevant 
medical records in the claims file, 
obtaining a history from the veteran, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
requested to opine whether the veteran has 
a disability of the upper back and low 
back, and if so, as to each disability, 
the examiner should state an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) the 
result of, or otherwise etiologically 
related to, an injury or disease that the 
veteran incurred during service.  The 
examiner should state an opinion as to 
when (approximate year and month) the 
disorder(s) in question had their onset.

The clinician is also requested to 
provide a rationale for any opinion 
expressed.

If the examiner cannot answer any of the 
above questions without resort to 
speculation, he or she should so indicate.  
The physician should provide a rationale 
for any opinion provided.

3.  Schedule the veteran for a 
neurological examination to determine the 
nature and etiology of any headache 
disability, if present.  The claims file 
must be made available to the examiner, 
and the examiner is requested to confirm 
that pertinent documents therein were 
reviewed.  All tests and studies thought 
necessary by the examiner should be 
performed.

In the examination report, the examiner 
should report whether a headache 
disability is found, and, if found, should 
state an opinion as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) the result of, or 
otherwise etiologically related to, an 
injury or disease that the veteran 
incurred during service.  NOTE:  If a 
headache disability is found, the 
examiner's opinion should include comments 
that address the medical notes attributing 
headaches to the use and withdrawal from 
prescribed narcotics.  The examiner should 
state an opinion as to when (approximate 
year and month) the disorder in question 
had its onset.

If the examiner cannot answer any of the 
above questions without resort to 
speculation, he or she should so indicate.  
The physician should provide a rationale 
for any opinion provided.

4.  Schedule the veteran for an eye 
examination to determine the nature and 
etiology of any disability manifested by 
blurred vision, if present.  The claims 
file must be made available to the 
examiner, and the examiner is requested to 
confirm that pertinent documents therein 
were reviewed.  All tests and studies 
thought necessary by the examiner should 
be performed.

In the examination report, the examiner 
should report whether a blurred vision 
disability is found, and, if found, should 
state an opinion as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) the result of, or 
otherwise etiologically related to, an 
injury or disease that the veteran 
incurred during service.  NOTE:  If a 
blurred vision disability is found, the 
examiner's opinion should include comments 
that address the medical note attributing 
blurred vision to the use of prescribed 
narcotics.  The examiner should state an 
opinion as to when (approximate year and 
month) the disorder in question had its 
onset.

If the examiner cannot answer any of the 
above questions without resort to 
speculation, he or she should so indicate.  
The physician should provide a rationale 
for any opinion provided.

5.  The appellant is advised that failure 
to report for the scheduled examination(s) 
may have adverse consequences to his claims 
as the information requested on the 
examination(s) addresses questions of 
symptomatology that are vital in his 
claims.  38 C.F.R. § 3.655 (2005); Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

6.  Thereafter, the AMC should ensure that 
no other notification or development 
action, in addition to that directed above, 
is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the claims.

7.  Thereafter, the AMC should readjudicate 
the claims for service connection for an 
upper back disability, for low back pain, 
for headaches, and for blurred vision.  If 
any of the claims remain denied, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case, and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


